A--       o-
                                 July 17, 1968

      Honorable John F. Pettlt     *OpinionNO. M- 260
      County Attorney
      Val Verde County              Re: Authority of the Commls-
      Del Rio, Texas  78440             sioners Court of Val Verde
                                        County to transfer certain
                                        real property to the Val
                                        Verde County Hospital
                                        Authority  created pursuant
                                        to the rovlsions of Arti-
                                        cle 449% 7, V@rXWh'S ClVll
      Dear Mr. Pettit:                  Statutes.
                Your request .for an opinion on the above subject mat-
      ter reads, in pert, as follower:
                 "Recently the Commlssloner~sCourt of Val
           Verde County, by order of said Court, created
           the Val Verde County Hospital Authority ln ac-
           cordance with the provisions of Article b&k
           v.a.c.8.    Presently Val Verde County operates
           and maintains a hospital, Val Verde Memorial
           Hospital, which the Court anticipates trans-
           ferring to the newly created Authority. The
           existing hospital was built by the County with
           funds derived from a bond Issue; and title to
           the real estate upon which the hospital 1s
           situated 1s vested in the County.
                 II....
                "Therefore, I respectfullyrequest your
           opinion as to whether a transfer by the Com-
           missioner's Court of Val Verde County of all
           the physical assets of the Val Verde Memorial
           Hospital, Including the real estate upon which
           said hospital Is situated, to the,Val Verde
           County Hospital Authority la authorized under
           the laws of the state of Texas."
                The pertinent provisions of Article 449&r, Vernon's
      Civil Statutes, reads aa follows:
                "Section 1. County Hospltal Authorities
           without taxing power may be created as hereln-
           after provided. This law shall be known as the
           lCounty Hospital Authority Act.'

                                 - 1258-
Hon. John F. Pettit, page 2, ~-260


         "Sec. 2. As used In this law, 'County'
    means any county'ln the State of Texas; 'Qovern-
    lng Body' means the CommissionersCourt of a county;
    'Authority'means a County Hospital Authority
    created under this Act; 'Board' or 'Board of Dlr-
    ectors' means the board of directors of the Au-
    thority; 'Bond Resolution'means %he resolution
    authorizing the Issuance of revenue bonds; 'Trust
    Indenture'means the mortgage, deed of trust or
    other instrument pledging revenues of, or creat-
    ing a mortgage lien on properties, or both, to
    secure the revenue bonds Issued by the Authority;
    'Trustee'means the trust'eeunder the Trust
    Indenture.
          "Sec. 3. When the Governing Body of a
     county shall find that It Is to the best
     Interest of the County and Its inhabitantsto
     create a County Hospl,talAuthority, it shall
     pass an order creating the Authority and deslg-
     natlng the name by which It shall be known. The
     Authority shall comprise only the territory In-
     cluded within the boundarles of such County and
     shall be a body politic and corporate and a
     political subdivisionof the State. It shall
     have the power of perpetual succession,have.a
     seal, may sue and be sued and may make, amend
     and repeal its bylaws.
          II
           ....
          "Sec. 7. The Authority may Issue revenue
     bonds to provide funds for any of its purposes.
     Such bonds shall be payable from and secured
     by a pledge of the net revenues to be derived
     from the operation of the hospital or hospitals
     and any other revenues resulting from the owner-
     ship of the hospital properties. The bonds,may
     be additionally secured by a mortgage or deed of
     trust on real property of Authority or by a
     chattel mortgage on Its personal property, or
     by both.
          I,
           ....
          “Sec. 17. For the purpose of carrying out
     any power conferred by this Act, Authority shall
     have the right to acquire the fee simple title
     20 land and other property and easements by con-
                           -1259-
Hon. John F. Pettlt, page 3, M-260



     demnatlon In the manner provided by Title 52, Re-
     vised Civil Statutes as amended, relating to
     eminent domain. Authority Is hereby declared
     to be a municipal corporationwithin the mean-
     ing of Article 3268 of said Title 52. The amount
     of and character or interest In land, other prop-
     erty and easements thus to be acquired shall be
     determined by the Board of Directors." (Emphasis
     added.)
          In view of the foregoing provisions, a Hospital Au-
thority created pursuant to the provisions of the above quoted
statute constitutes a separate entity, a body politic and cor-
porate, and a political subdivision of the State with the power
to issue revenue bonds, but without the power of levying or col-
lecting taxes; and that Authority also possesses the right or
power of eminent domain. The statute does not expressly or lm-
pliedly limit the right or power given.
          Since the Val Verde County Hospital Authority may
exercise power of eminent domain pursuant tomthe provisions
of Section 17 of Article 4494r, It has the power to acquire by
condemnation the real estate
of Tyler v. Smith County, 151 Tex. 80, 246
Klngsville Independent School District v.
q$l(T Cl A       1942
v. Ci~;'ofvilP;;so,3j7e::::2d
          We do not find any specific statutory provision au-
thorizing transfer of real estate from the county to the Authority
and ordinarily in the absence of such specific authorization
the county could not dispose of Its real estate In this manner.
However, in view of the decisions in City of Tyler v. Smith
m;;;";l,;;r;. ,a;lngsvI;ri;IM;Penzent Schzol Dis;Pg;;:s;ir;C;n-
Zii?xcep on to the general rule exists In view of th
that the Authority has power of eminent domain. The cas?oS
El Paso County v. City of El Paso, su ra   Involved a suit
fmlne                              +f' e validity of a trans-
St: of real prope:t$Eom Ehe county to the city. The court in
upholding the transfer made the following observations,begln-
nlng at 357 S.W.2d 785:
           "Ordinarilythere could be no doubt that
     the Couhty, like any other political subdivision
     of the State, could dispose of Its real estate
     only in strict adherence to the pertinent stat-
     utes.   Here, however, the City has cited two
                                 -1260-
Hon. John F. Pettlt, page 4, M-260


    cases that appear to be an exception to this
    rule. These cases are City of Tyler v. Smith
    County, 151 Tex. 80, 246 S.W.2d 601 (S.Ct.),
    and Klngsville Ind. School Dlst. v. Crenshaw,
    Tex.CIv.App.,164 S.W.2d 49 (dls'm. car. judg.).
    ...The Supreme Court held that the county
    owned the property In See simple, with the
    city having no rights In the square except its
    street easements along the sides, and while the
    county had the right to remove the courthouse,
    the entire square was Impressed with a public
    use and therefore could,not be diverted to
    private use or sold to private agencies or
    persons. On motion for rehearing, parties
    asked the court IS Its opinion meant that
    the city could never connect its hlghw;ieby
    running a street through the square.
    court answered pointing out that such was not
    the meaning of Its original opinion, but that
    the City of Tyler (like El Paso), being a home-
    rule city, had the right of condemnation,and
    in that right was contained the right to con-
    demn public as well as private property....
    The Supreme Court then went on to say:
         "'If counsel will refer to Klngsvllle In-
    dependent School District v. Crenshaw, Tex.
    Clv.App., 164 S.W.2d 49, (error dismissed,
    cor.judgt.) they will find how the desired re-
    sult may be accomplished even without resort
    to condemnationproceedings.'


         "Article 1577 requires the appointment of
    a commissioner to sell county land at public
    auction, but it is obvious,that this statute
    could not be complied with In either the Tyler
    case or this case, because the land was lm-
    pressed with a trust and public use, and could
    not otherwise b,eemployed;.and this Is likely
    one of the reasons why the Supreme Court did
    not mention this article or suggest that It
    had to be complied with......
         II....

         "'We think the statutes hereinabove re-

                         -1261-
. .




      Hon. John F. P&tit, page 5, M-260


          Serred to do apply wherever a political sub-
          division, subject to such statutes, desires to
          dispose of any of Its public land to an ln-
          divldual or private agency, but not where such
          political subdivisionwith the power of eminent
          domain and condemnation chooses to deal with
          its opposite number and reach an agreement as
          to the change of public use, rather than to
          resort to the expensive and tedious medium of
          litigating the entire matter through the
          courts, thereby holding up the public benefit
          and depleting to some extent the tax funds of.
          the subdivisions Involved."
                In view of the Soregolng, since Val Verde County Au-
      thority Is vested with the power of eminent domain, it may choose
      to deal with the county and reach an agreement as to the change
      of title to all the physical assets of the Val Verde Memorial
      Hospital, Including the real estate upon which said hospital
      Is located, rather than to resort to condemnationproceedings.
      El Paso County v. City of El Paso, 357 S.W.2d 783 at 787.
                You are therefore advised that If the Commissioners
      Court of Val Verde County and the Hoard of Directors of the
      Val Verde County Hospital Authority determine that it Is to the
      best Interest of both the county and the Authority to consummate
      such transfer, the CommissionersCourt of Val Verde County has
      the authority to make such transfer.
                              SUMMARY
                A counts has the authority to transfer a
           County Hospital to a Hospital Authority created
           pursuant to the provisions of Article %@4r,
           Vernon's Civil Statutes.
                                           Verfiruly yours,


                                                   C. MARTIN
                                                   General of Texas




                                  -1262-
Hon. John F. Pettlt, page 6, M-260


Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
James McCoy
Roger Tyler
Houghton Brownlee
James Broadhurst
A. J. CAFWBBI, JR.
Executive Assistant




                             -1263-